Tarbell, J.,

dissenting:

On petition for re-argument. Upon this application I have more carefully examined the record, the facts presented and the arguments of counsel. Neither Carter and Cook, nor Mrs. Adams advanced any new consideration for the note sued on. They parted with no money nor property. This fact seems not to be pressed in the case with the importance which it seems to me to possess. I do not understand Shannon to have been indebted to Carter and Cook, though he said to Power and Jones that he was so indebted, and wanted the note to hand to them. Mrs. Adams testifies, that Shannon was indebted to the estate of her deceased husband in the sum of about $3,000, for which Carter and Cook were his sureties; that she received the note sued on from them in payment of that indebtedness ; that she knew nothing of the contract for the payment of the note in subscriptions and advertising until suit was brought; and received the note in good faith.
This is the case in a nutshell. Power and Jones injudiciously put their note in circulation, absolute and unconditional on its face, but payable to Carter and Cook, who were the sureties, and, otherwise, the creditors of Shannon. Under the circumstances detailed in the evidence, Carter and Cook were put upon inquiry as to this note, thus, in their absence and without their knowledge, made payable to them. In view of the facts, although the arrangement between Power and Jones and Shannon was unwisely and unguardedly executed by the former, I am of the opinion that they may be considered the innocent parties in the transaction.
Neither money nor property was advanced upon the note; no debts were legally discharged, nor rights changed by the transfer; if Mrs. Adams receives nothing on the note, she gave nothing for it; and Carter and Cook remain, as before, the sureties of Shannon.
*470Upon general principles, as well as technically, under our statute, the consideration of this note is open to the fullest inquiry, and the cotemporaneous contract ought to he received in- evidence, or most certainly not excluded until after the examination of Shannon, and Carter and Cook shall justify such a course. At present, the facts now before us impress me with the conviction that there should be no restrictions upon the examination on another trial, but that the facts should be more fully developed than before, which I consider essential to a just application of the rare and novel principles of law involved, upon which it is not my purpose to give my views until this case shall return hither, as I expect it will, when it is to be hoped we shall be placed in possession of all the facts. I concur in sending this case back for this purpose, reserving my opinion, untrammelled, in the meantime. This is all I intend by this memorandum, which expresses my sense of the justice of this case, as at present presented, somewhat independent of the technical rules of law reserved to be defined on another occasion.